     Case 1:20-cv-00587-KD-B Document 17 Filed 03/25/21 Page 1 of 1                     PageID #: 81


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CORY W. JONES, et al.,                               )
    Plaintiffs,                                      )
                                                     )
v.                                                   )
                                                     )           CIVIL ACTION: 1:20-00587-KD-B
KAY IVEY, et al.,                                    )
     Defendants.                                     )

                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and a de novo determination of those portions of the Report and Recommendation to which objection is

made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and

dated January 27, 2021, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Plaintiffs' action is DISMISSED without prejudice to the right

of each Plaintiff to file a new, individual complaint on his own behalf.

       DONE and ORDERED this the 25th day of March 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
